

Term Sheet
Secured Convertible Note
March 29, 2009


This Term Sheet is by and between the Investor (as defined below) and the
Company (as defined below) and no other person or entity and is meant to be a
party hereto or a third party beneficiary thereof. The purpose of this Term
Sheet is to set forth the indicative terms pursuant to which the Investor would
purchase the securities of the Company described herein. The terms and
conditions set forth herein are not a complete statement of the terms and
conditions for any such investment and are subject to change, and this Term
Sheet does not constitute an offer or solicitation or commitment to purchase or
sell any securities of the Company. The issuance and sale of such securities is
subject to completion of the Investor’s due diligence to the Investor’s
satisfaction, the preparation of definitive legal documentation to effect the
transaction that is mutually satisfactory to the Company and the Investor and,
in the case of the Investor, that the Investor shall have determined that
subsequent to the date hereof and prior to the closing of the transaction
contemplated hereby, there shall have been no material adverse developments
relating to the business, assets, liabilities, operations, properties, condition
(financial or otherwise) or prospects of the Company or any of its subsidiaries,
either individually or taken as a whole. Nothing contained herein constitutes an
agreement or obligation on the part of any person to purchase or sell securities
of the Company or enter into any agreement to purchase or sell securities of the
Company.


Issuer:
NutraCea (the “Company”)
   
Investors:
Cranshire Capital, L.P. (“Investor”)
   
Securities:
Convertible Note
   
Amount:
$1,000,000
   
Maturity Date:
7 months from original issuance date
   
Interest Rate:
8% per annum, calculated and payable quarterly in arrears. At the Company’s
option, interest may be paid in cash or in shares of the Company’s common stock
that have been registered for resale under an effective registration statement.
If the Company elects to pay in common stock, such shares will be valued at a
10% discount to the average of the daily volume weighted average price of the
Company’s common stock for the 20 trading days immediately preceding the
interest payment date.
   
Fixed Conversion
 
Price:
20% premium to the closing price of the Company’s common stock on the closing
date
   
Redemption/
 
Conversion:
The Convertible Note will be redeemed in cash by the Company over 4 months in 4
equal monthly installments (each a “Redemption Date”) commencing with the four
month anniversary of the initial issuance date thereof.

 
 
 

--------------------------------------------------------------------------------

 



 
At the Company’s option after a resale registration statement registering the
common stock underlying the Convertible Note and the warrants described below is
declared effective by the SEC, the Company may elect to have the portion of the
Convertible Note to be redeemed automatically convert into common stock on the
applicable Redemption Date in lieu of paying the applicable redemption price in
cash, provided that if the Company elects such automatic conversion in lieu of
paying cash, the conversion will occur at the lower of the fixed conversion
price or a 10% discount to the average of the daily volume weighted average
price of the Company’s common stock for the 20 trading days immediately
preceding the applicable Redemption Date, and, among other customary conditions,
the common stock to be received is then registered for resale pursuant to an
effective registration statement.
     
The Company may prepay the Convertible Note in full beginning on the 4 month
anniversary of the initial issuance date thereof at a 115% premium on terms
substantially similar to the redemption terms contained in the Series D
Convertible Preferred Stock issued by the Company in October 2008.
   
Anti-Dilution
 
Protection:
Full ratchet for issuances or deemed issuances below the fixed conversion price.
   
Security:
The Convertible Note will be secured by all of the assets of the Company, and
the Convertible Note will be guaranteed by each of the Company’s wholly-owned
subsidiaries. The Investor’s security interest will be subordinated to the
security interest granted in connection with the Company’s Wells Fargo facility
(or to a replacement lender thereof).
   
Other Terms of
 
Convertible Note:
All other terms of the Convertible Note will be substantially similar to those
of the Series D Convertible Preferred Stock issued by the Company in October
2008.
   
Warrants:
The Company will issue five (5) year warrants to the Investor in an amount equal
to 50% of the number of shares that the Investor would own if the Investor
converted its Convertible Note in full on the closing date (without regard to
any limitations on conversion). The warrants (i) will have an exercise price
equal to the fixed conversion price; (ii) may be exercised via cashless exercise
if the underlying shares are not registered for resale; (iii) will include
standard Black-Scholes language upon the occurrence of a fundamental transaction
involving the Company; and (iv) contain full ratchet anti-dilution protection.
All other terms of the warrants will be substantially similar to those terms
contained in the warrants issued by the Company in connection with the issuance
of its Series D Convertible Preferred Stock in October 2008.
   
Registration Rights:
The Investor will have customary registration rights, which shall include,
without limitation, the requirement for the Company to file a resale
registration statement on Form S-1 within 45 days of the closing date and to
have such registration statement declared effective by the SEC within 90 days of
the closing date. The Company will be subject to customary monetary damages if
such obligations are not met.




 
2

--------------------------------------------------------------------------------

 


Other Terms:
The other definitive legal documentation shall be, and contain terms and
conditions, substantially similar to the legal documentation executed by the
Company in connection with its issuance of Series D Convertible Preferred Stock
in October 2008, including, without limitation, with respect to rights of first
refusal and participation rights.
   
Closing Date:
As soon as practicable upon the execution of written definitive legal
documentation acceptable to the Investor in its sole discretion.
   
Expenses:
The Company shall reimburse the Investor for all costs and expenses associated
with the transaction contemplated hereby (including, without limitation, all
legal fees) regardless of whether such transaction is consummated so long as the
Investor proceeds in good faith. Simultaneously with the execution of this Term
Sheet, the Company will wire to the Investor $30,000 as a deposit towards such
expense reimbursement.
   
Counterparts:
This Term Sheet may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument.
   
Disclosure:
The Company shall, on or before 8:30 a.m., New York time, on the first (1st)
business day after the date of this Term Sheet file a Current Report on Form 8-K
describing all the material terms of the proposed transaction contemplated by
this Term Sheet in the form required by the Securities Exchange Act of 1934, as
amended, and attach this Term Sheet as an exhibit thereto.
   
Nature of Term Sheet:
Except for “Expenses,” “Counterparts,” “Disclosure” above and this provision
(collectively, the “Binding Provisions”), this Term Sheet represents an
expression of intent only. Accordingly, none of the parties hereto will be bound
by any terms of this Term Sheet other than the Binding Provisions. This Term
Sheet and all rights and remedies hereunder or with respect hereto (including,
without limitation, specific performance, injunctions or temporary restraining
orders or other similar equitable relief, all of which may be sought and
obtained without the necessity of posting any bond or other security) are
personal to the parties and neither this Term Sheet nor any such rights or
remedies (all of which are cumulative and may be pursued individually, with one
or more other, or collectively, in whole or in part and from time to time) may
be assigned without the consent of the other party hereto. Nothing contained in
this Term Sheet shall limit or reduce any rights or remedies that any party may
have hereunder at law or in equity. Should the Investor determine not to proceed
with the contemplated transaction, the Investor shall have no obligation or
liability related thereto to the Company or any other person or entity.

 
[signature page follows]

 
3

--------------------------------------------------------------------------------

 

If the foregoing is acceptable, please so indicate by executing and delivering a
copy of this Term Sheet in the space provided below.



NUTRACEA
CRANSHIRE CAPITAL, L.P.
   
By: /s/ Olga Hernandez Longan
By:  Downsview Capital, Inc.
 
Its:  General Partner
   
Title: Chief Financial Officer
By: /s/ Keith A. Goodman
     
Title: Chief Operating Officer

 
 
4

--------------------------------------------------------------------------------

 